Exhibit 10.4
 
MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT ("Agreement"), effective as of August 3, 2012 (the
"Effective Date"), is made by and among LipimetiX Development, LLC, a Delaware
limited liability company (the "Company"), Benu BioPharma, Inc., a Massachusetts
corporation (the "Management Company"), and Dennis I. Goldberg, Ph.D., Phillip
M. Friden, Ph.D, and Eric M. Morrel, Ph.D., all affiliates of the Management
Company (collectively, the "Principals").
 
RECITALS:
 
WHEREAS, the Company desires to retain the Management Company to provide certain
services for the Company as provided herein;
 
WHEREAS, the Management Company desires to provide such services to the Company
as provided herein; and
 
WHEREAS, as inducement to the Company to enter into this Agreement, the
Principals have agreed to be bound by the terms of certain restrictive covenant,
confidentiality and intellectual property ownership provisions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 
AGREEMENT:
 
1.  
Engagement.  The Company hereby engages the Management Company to provide the
services set forth in Section 2 hereof to the Company, and the Management
Company hereby accepts such engagement, on the terms and conditions set forth in
this Agreement.

 
2.  
Services.  The Management Company agrees to provide all management and
operational personnel to perform the day-to-day management of the Company,
including business development, research and development, regulatory affairs,
product development, technical operations, assisting the Company's Joint
Development Committee in intellectual property strategy and management, and
developing and managing clinical trials undertaken by the Company from time to
time relating to or involving the research, development, manufacturing,
distribution, licensing or sale of technology, products or services relating to
the development of Apo E mimetics for the treatment of hypercholesterolemia and
other diseases (collectively, the "Management Services"); provided, that the
Management Services shall not include those accounting and finance services to
be performed by Capstone Therapeutics Corp. (“Capstone”) pursuant to the
Accounting Services Agreement dated August 3, 2012 between the Company and
Capstone.  During the Term of this Agreement, the Management Company will
diligently and faithfully perform, to the best of its ability, the duties and
activities assigned to it by the Company pursuant to this Agreement.  The
Management Company shall cause the Principals to devote their full business time
and effort, as needed, to the performance of this Agreement in the roles
specified on Exhibit A attached hereto.  The Management Company and the
Principals shall report to the Joint Development Committee of the Company and
shall render the Management Services in a manner that is consistent with the
operating budgets for the Company approved from time to time by the Joint
Development Committee.  All Management Services rendered by the Management
Company hereunder shall be rendered by or under the direction of Dennis I.
Goldberg, Ph.D.

 
 
 

--------------------------------------------------------------------------------

 
3.  
Term; Subsequent Agreement.

 
a.  
Term.  Subject to earlier termination pursuant to Section 5 hereof, the term of
the Management Company’s engagement hereunder shall commence on the Effective
Date and shall continue until the completion and public presentation of the
final, statistically validated results of a Phase 1b/2a clinical trial, as
outlined in the budget and development program approved by the Joint Development
Committee (the "Term").

 
b.  
Subsequent Agreement.  If, after expiration of the Term, the Company wishes the
Management Company to continue to provide any or all of the services
contemplated in this Agreement, the Company and the Management Company shall
negotiate in good faith a new agreement regarding the duration of and
compensation for the services that the Company wishes the Management Company to
provide.

 
4.  
Compensation.

 
a.  
Management Fee.  In consideration of the Management Services, the Management
Company shall be paid a management fee during the Term at the rates listed on
Exhibit B hereto, payable monthly in advance (the "Management Fee"), beginning
with the payment for the month of August 2012, due on August 1, 2012, and ending
with the payment for the month of October 2014, due on October 1, 2014.  It is
understood and agreed that the Term, and therefore the Management Company's
obligations hereunder, may extend beyond October 31, 2014, notwithstanding that
the Management Fees are payable only through October 1, 2014.

 
b.  
Reimbursement for Expenses.  The Management Company shall be reimbursed for
out-of-pocket travel expenses and meeting registration costs and for other
out-of-pocket expenses approved in advance by the Company’s Joint Development
Committee and consistent with the approved development budget.  All such
expenses shall be documented and submitted in accordance with the reimbursement
policies of the Company in effect from time to time.

 
5.  
Termination.

 
a.  
Termination by Company.  The Company may terminate this Agreement immediately
upon written notice for any of the following reasons:

 
 
2

--------------------------------------------------------------------------------

 
i.  
the Management Company refuses or fails to perform the Management Services in
accordance with this Agreement, or otherwise violates or fails to perform any
term, covenant or provision of this Agreement; or

 
ii.  
a breach of Sections 6, 7, or 8 of this Agreement by any of the Principals; or

 
iii.  
the Management Company shall voluntarily or involuntarily be dissolved; apply
for or consent to the appointment of a receiver, trustee or liquidator of all or
a substantial part of its assets; file a voluntary petition in bankruptcy or
otherwise voluntarily avail itself of any federal or state laws for the relief
of debtors; admit in writing its inability to pay its debts as they become due;
make a general assignment for the benefit of creditors; file a petition or an
answer seeking reorganization or arrangement with creditors or to take advantage
of any insolvency law or file an answer admitting the material allegations of
any petition filed against it in any bankruptcy, reorganization or insolvency
proceeding; suffer the filing of an involuntary petition in bankruptcy or
similar proceeding under state law which is not dismissed within ninety (90)
days of such filing; if an order, judgment or decree shall be entered by any
court of competent jurisdiction on the application of any one or more creditors
of such defaulting party adjudicating it a bankrupt or insolvent or approving a
petition seeking reorganization or appointing a receiver, trustee or liquidator
of all or a substantial part of its assets, and such order, judgment or decree
shall become final; or



 
iv.  
The Company makes a decision to cease development activities prior to October
31, 2014.

 
b.  
Termination upon Change of Control.  This agreement shall terminate immediately
upon a Change of Control of the Company.  As used herein, a "Change of Control"
shall mean a change in the power to direct or cause the direction of the
management and policies of the Company, other than due to the occurrence of the
Delay Trigger Event as defined in the Company's Limited Liability Company
Agreement dated August 3, 2012, as it may be amended from time to time (the "LLC
Agreement"), which change arises from (i) any "person" (including a "person" as
defined by Section 13(d)(3) and 14(d) of the Exchange Act) becoming the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding equity
securities or (ii) more than fifty percent (50%) of the assets of the Company
being disposed of by the Company pursuant to a partial or complete liquidation
of the Company, a sale of assets (including securities of a subsidiary or
subsidiaries) of the Company or otherwise; provided, however that no Change of
Control shall be deemed to occur by reason of the acquisition of additional
securities of the Company by any current holder of the Company’s securities or
any affiliate thereof.

 
 
3

--------------------------------------------------------------------------------

 
c.  
Severance.  In the event of a termination of this Agreement upon a Change of
Control or pursuant to Section 5(a)(iv) above, the Company shall provide the
Management Company with either:  (i) an offer for a Management Agreement by the
Company on terms and conditions reasonably equivalent to this Agreement (a
"Management Offer") or (ii) a severance payment equal to three (3) months of
Management Fees, or, if the Company shall experience the Change of Control
within one (1) year of the Effective Date of this Agreement, a severance payment
equal to six (6) months of Management Fees (the "Severance Payment").  The
Company shall pay the entire balance of the Severance Payment owed to the
Management Company in cash within 30 days after the effective date of the Change
of Control.  If the Management Company receives and fails to accept a Management
Offer from the Company provided in accordance with the terms of this Section
5(c), it shall not be entitled to receive the Severance Payment or any other
payment or benefit of any kind from the Company.

 
6.  
Non-Disclosure and Non-Competition.

 
a.  
Non-Disclosure.  The Management Company  and the Principals acknowledge that, in
the course of performing services for the Company, they may obtain knowledge of
the Company’s business plans, products, research, results, processes, software,
know-how, trade secrets, formulas, methods, models, prototypes, discoveries,
inventions, materials, improvements, disclosures, customer, contractor and
supplier lists, names and positions of employees and/or other proprietary or
confidential information or any copies or modifications or derivative works
thereof or other works based thereon (collectively, the "Confidential
Information").  The Management Company and the Principals shall maintain the
confidentiality of the Confidential Information and shall not publish, disclose
or divulge any Confidential Information to any other person, or use any
Confidential Information for the benefit of the Management Company or any third
party, to the detriment of the Company or for any purpose other than in
connection with the performance of the Management Services, whether or not such
Confidential Information is or was discovered or developed by the Management
Company or any of its agents or employees.  The Management Company and the
Principals  shall not divulge, publish or use any proprietary or confidential
information of any third parties that the Company maintains, or is obligated to
maintain, in confidence.

 
b.  
Employee Non-Disclosure Agreements.  The Management Company shall take all
actions necessary to ensure that each of its affiliates, employees and agents
who may perform services for or on behalf of the Company or may have any access
to the Company’s Confidential Information sign a Non-Disclosure and Invention
Assignment Agreement in a form acceptable to the Company containing agreements
and undertakings substantially identical to those set forth in Sections  6(a)
and 7 hereof.

 
 
4

--------------------------------------------------------------------------------

 
c.  
Non-Competition.  The Management Company and the Principals agree that during
the Term of the Management Company’s engagement by the Company hereunder and for
a period of one (1) year from and after the termination of this Agreement, that
neither they nor any corporation or other entity in which the Management Company
or the Principals may be interested as a member, partner, trustee, director,
officer, employee, agent, shareholder or other equity participant, lender of
money or guarantor, or for which the Management Company or the
Principals  perform services in any capacity (including as a consultant or
independent contractor) shall, at any time:  (i) be engaged, directly or
indirectly, in any Competitive Business (as herein defined) or (ii) solicit,
hire, contract for services or otherwise employ, directly or indirectly, any of
the employees of the Company; provided, however, that nothing herein contained
shall be deemed to prevent the Management Company or the Principals from
investing in or acquiring, collectively, one percent (1%) or less of any class
of securities of any company if such class of securities is listed on a national
securities exchange.  For purposes of this Section 6(c) the term "Competitive
Business" shall mean a business that engages in any respect in the research,
development, manufacturing, distribution, licensing or sale of technology,
products or services relating to Apoliprotein E mimetics for the treatment of
hypercholesterolemia and other diseases, and/or any other product that the
Company develops or is in the process of developing during the Term of this
Agreement.

 
7.  
Inventions, Discoveries and Ownership.

 
a.  
Disclosure.  The Management Company and the Principals shall promptly and fully
disclose to the Company, with all necessary detail, all developments, know-how,
discoveries, (whether registered or unregistered, copyrightable, patentable or
otherwise and including any applications for copyright registration or patent
rights) made, received, conceived, acquired or written by the Management Company
(whether or not at the request or upon the suggestion of the Company), solely or
jointly with others, during the Term hereof that (i) specifically relate to
Apoliprotein E mimetics for the treatment of hypercholesterolemia and other
diseases and/or any other technology with respect to which the Management
Company renders research and development services or oversight to the Company,
or (ii) are otherwise made through the use of the Company’s time, facilities or
materials (collectively, the "Inventions.")

 
b.  
Assignment and Transfer.  The Management Company and the Principals shall assign
and transfer to the Company all of the Management Company’s and each Principal's
rights, title and interest in and to each of the Inventions, and the Management
Company and the Principals shall further deliver to the Company any and all
drawings, notes, specifications and data relating to each of the Inventions, and
to sign, acknowledge and deliver all such further papers, including applications
for and assignments of copyrights and parents, and all renewals thereof, as may
be necessary to obtain copyrights and patents for any and all of the Inventions
in any and all countries and to vest title thereto in the Company and its
successors and assigns and to otherwise protect the Company’s right, title and
interests therein.

 
 
5

--------------------------------------------------------------------------------

 
c.  
Ownership.  The Company shall own all right, title and interest in all
Confidential Information, Inventions and Company Documentation (as defined in
Section 8(a)) and all other intellectual property, or tangible property or
equipment, developed or purchased by or on behalf of the Company (collectively,
the "Company Property").  Nothing in this Agreement or in the course of the
performance of the Management Services hereunder, including, but not limited to
the delivery or maintenance of such Company Property at premises owned or
controlled by the Management Company or any third party, shall be construed to
grant any right, title or interest in any Company Property unless expressly
granted in writing by the Company.  The Management Company shall clearly label
or otherwise designate all Company Property as such, and, upon request by the
Company, shall permit the Company to enter onto any premises owned or controlled
by the Management Company and to access or remove any Company Property present
thereon.  Management Company shall maintain all Company Property in accordance
with at least the same level of care and security as the Management Company
applies to its own property.

 
d.  
Records.  The Management Company agrees that, in connection with any research,
development or other services performed for the Company, it will maintain
careful, adequate and contemporaneous written records of all Inventions, which
records shall be the property of the Company and shall be returned to the
Company promptly upon any termination of this Agreement.

 
8.  
Company Documentation.

 
a.  
Company Documentation.  The Management Company and the Principals shall hold in
a fiduciary capacity for the benefit of the Company all documentation, programs,
data, records, research materials, drawings, manuals, disks, reports, sketches,
blueprints, letters, notes, notebooks and all other writings, electronic data,
graphics and tangible information and materials of a secret, confidential or
proprietary information nature relating to the Company or the Company’s business
(the "Company Documentation") that are, at any time, in the possession or under
the control of the Management Company or any of its agents or employees.

 
9.  
Injunctive Relief.  The Management Company and the Principals acknowledge that
their compliance with the agreements in Sections 6, 7, and 8 hereof is necessary
to protect the good will and other proprietary interests of the Company and that
they have been and will be entrusted with highly confidential information
regarding the Company and its technology and are conversant with the Company’s
affairs, its trade secrets and other proprietary information.  The Management
Company and the Principals acknowledge that a breach of their agreements in
Sections 6, 7, and 8 hereof will result in irreparable and continuing damage to
the Company for which there will be no adequate remedy at law; and the
Management Company  and the Principals agree that, in the event of any breach of
the aforesaid agreements, the Company and its successors and assigns shall be
entitled to injunctive relief, to recover all costs and attorneys fees and to
such other and further relief as may be proper.

 
 
6

--------------------------------------------------------------------------------

 
10.  
Compliance with the Laws.  The Management Company shall at all times in
performance of the Management Services and any other obligations of the
Management Company in connection with this Agreement comply with all applicable
federal, state or local laws, rules, regulations and orders of any court,
tribunal or administrative agency having jurisdiction over the Management
Company, the Company or the Management Services (collectively, the "Laws").  The
Management Company shall, in connection with the Management Services, make all
commercially reasonable efforts to remain aware of all existing Laws and any new
developments under the Laws, and the requirements for compliance with such Laws,
that are applicable to the Management Company, the Company or the Management
Services.

 
11.  
Representations and Warranties.

 
a.  
Representations of the Company.  As an inducement to the Management Company to
enter into this Agreement, the Company represents and warrants to the Management
Company as follows:

 
i.  
The Company is a limited liability company duly organized and validly existing
under the laws of the State of Delaware and has all requisite power to enter
into this Agreement.

 
ii.  
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated herein or therein nor compliance by the Company with
any of the provisions hereof or thereof will (A) violate any order, writ,
injunction, decree, law statute, rule or regulation applicable to it or (B)
require the consent, approval, permission or other authorization of or
qualification or filing without notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party.

 
iii.  
This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding agreement of the Company enforceable in
accordance with its terms.

 
b.  
Representations of the Management Company.  As an inducement to the Company to
enter into this Agreement, the Management Company hereby represents and warrants
to the Company as follows:

 
i.  
The Management Company is an S corporation duly organized, validly existing and
in good standing under the laws of the State of Massachusetts, and the
Management Company has all requisite power and authority to enter into this
Agreement.

 
 
7

--------------------------------------------------------------------------------

 
ii.  
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated herein nor compliance by the Management Company with
any of the provisions hereof will:  (a) violate any order, writ injunction,
decree, law, statute, rule or regulation applicable in any respect to the
Management Company or with respect to the services to be rendered by the
Management Company hereunder or the assignment of the Inventions contemplated
hereby or (b) require the consent, approval, permission or other authorization
of, or qualification or filing with or notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party.

 
iii.  
This Agreement has been duly executed and delivered by the Management Company
and constitutes a legal, valid and binding agreement of the Management Company
enforceable in accordance with its terms.

 
iv.  
The Management Company is not a party to or otherwise subject to any agreements
or restrictions that would prohibit the Management Company from entering into
this Agreement and carrying out the transactions contemplated by this Agreement
in accordance with the terms hereof, and this Agreement and the transactions
contemplated hereby will not infringe or conflict with, and are not inconsistent
with, the rights of any other person or entity.

 
c.  
Representations of the Principals.   As an inducement to the Company to enter
into this Agreement, each Principal hereby represents and warrants to the
Company as follows:

 
i.  
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated herein nor compliance by the Principal with any of the
provisions hereof will:  (a) violate any order, writ injunction, decree, law,
statute, rule or regulation applicable in any respect to such Principal or with
respect to the services to be rendered by such Principal hereunder or the
assignment of the Inventions contemplated hereby or (b) require the consent,
approval, permission or other authorization of, or qualification or filing with
or notice to, any court, arbitrator or other tribunal or any governmental,
administrative, regulatory or self-regulatory agency or any other third party.

 
ii.  
Such Principal is not a party to or otherwise subject to any agreements or
restrictions that would prohibit such Principal from entering into this
Agreement and carrying out the transactions contemplated by this Agreement in
accordance with the terms hereof, and this Agreement and the transactions
contemplated hereby will not infringe or conflict with, and are not inconsistent
with, the rights of any other person or entity.

 
 
8

--------------------------------------------------------------------------------

 
12.  
Insurance.  The Management Company shall at all times maintain insurance
policies in the name of the Management Company, in such amounts and having such
terms as are reasonably required by the Company.

 
13.  
Survival of Representations, Warranties and Covenants.  The provisions of
Sections 6, 7, 8, 9, 10, and 11 hereof shall survive the termination of this
Agreement.

 
14.  
Independent Contractor.  The parties intend that the Management Company shall
render services hereunder as an independent contractor, and nothing herein shall
be construed to be inconsistent with this relationship or status.  The
Management Company shall not be entitled to any benefits paid by the Company to
its employees.  The Management Company shall be solely responsible for any tax
consequences applicable to the Management Company by reason of this Agreement
and the relationship established hereunder, and the Company shall not be
responsible for the payment of any federal, state or local taxes or
contributions imposed under any employment insurance, social security, income
tax or other tax law or regulation with respect to the Management Company’s
performance of services hereunder.  The Management Company shall promptly pay
its employees all amounts owed to such employees.  The Management Company shall
comply with all applicable state, federal and local laws, including laws and
regulations covering wages and payroll withholding.

 
15.  
Amendments.  Any amendments to this Agreement shall be made in writing and
signed by all parties hereto.

 
16.  
Enforceability; Remedies.  If any provision of this Agreement shall be invalid
or unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be. The Management Company
shall reimburse the Company reasonable attorney's fees incurred by the Company
in connection with the collection or attempt to collect, any damages arising
from the Management Company's failure to fulfill any provisions or
responsibility provided herein.  The remedies set forth in this Agreement shall
be cumulative and no one shall be construed as exclusive of any other or of any
remedy provided by law, and failure of any party to exercise any remedy at any
time shall not operate as a waiver of the right of such party to exercise any
remedy for the same or subsequent default at any time thereafter.

 
17.  
Governing Law, Venue and Jurisdiction.  This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Massachusetts
without giving effect to principles of conflicts of laws thereunder.

 
 
9

--------------------------------------------------------------------------------

 
18.  
Assignment.

 
a.  
By the Company.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Company.

 
b.  
By the Management Company.  This Agreement and the obligations created hereunder
may not be assigned by the Management Company, and any such purported assignment
shall be null and void ab initio.

 
19.  
Notices.  All notices, requests, consents and other communications hereunder to
any party shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by certified mail, postage prepaid, by an
overnight delivery service, charges prepaid, or by confirmed telecopy, in each
case addressed to such party at the address set forth below or such other
address as may hereafter be designated in writing by the addressee to the
addressor:

 
If to the Company:                                               LipimetiX
Development, LLC
50 Lands End Lane
Sudbury, MA 01776
Attention: Dennis I. Goldberg, Ph.D.
Facsimile: 978-443-2364


with a copy to:                                                      Capstone
Therapeutics Corp.
1275 West Washington Street
Tempe, Arizona 85281
Attention: John M. Holliman, III,
Executive Chairman
Facsimile: 480-907-1113
 
If to the Management Company:
Benu BioPharma, Inc
c/o Dr. Dennis I. Goldberg, President
50 Lands End Lane
Facsimile:   (978) 443-2364


Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.
 
20.  
Waivers.  No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or its duly authorized agent.  A waiver
by any party hereto of a breach or default by the other party hereto of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith, and such provisions shall remain in full force and effect.

 
[Signature Page Follows.]
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the Effective Date.
 
"COMPANY"


LipimetiX Development, LLC.


By: __________________________


Name: Dennis I. Goldberg, Ph.D.


Title: Manager




"MANAGEMENT COMPANY"


Benu BioPharma, Inc.




By: __________________________


Name: Dennis I. Goldberg, Ph.D.


Title: President




The following parties are executing this Agreement with respect to, and intend
to be bound by, Sections 6 (Non-Disclosure and Non-Competition), 7 (Inventions,
Discoveries and Ownership), 8 (Company Documentation), 9 (Injunctive Relief) and
11 (Representations and Warranties) only.





 
__________________________
Dennis I. Goldberg, Ph.D.

 
__________________________
Philip M. Friden, Ph.D.


 
__________________________
Eric M. Morrel, Ph.D.


Signature Page - Management Agreement
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


MANAGEMENT SERVICES


The following representatives of the Management Company shall be appointed and
shall serve in the designated roles and perform all duties associated with these
roles, as described below.


Dennis I. Goldberg, Ph.D. – President


Phillip M. Friden, Ph.D. – Vice President, Product Development


Eric M. Morrel, Ph.D. – Vice President, Clinical Research
 
 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT B


MANAGEMENT FEE PAYMENT SCHEDULE




Line Item
 
1-Aug-2012
   
Months 2-12
   
1-Aug-2013
   
Months 14-24
   
1-Aug-2014
   
Months 26-27
 
Salaries, taxes and benefits
    58,599       58,599       58,599       58,599       58,599       58,599  
Rent
    6,667       1,667       1,667       1,667       1,667       1,667  
Office supplies
    7,667       667       667       667       667       667  
MIS
    3,000       1,000       1,000       1,000       1,000       1,000  
Liability Insurance
    5,000               5,000               5,000                              
                             
Monthly Total
  $ 80,933     $ 61,933     $ 66,933     $ 61,933     $ 66,933     $ 61,933  




 
 
B-1

--------------------------------------------------------------------------------


